Citation Nr: 9933113	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from September 1964 
to January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which, in pertinent 
part, denied a permanent and total disability rating for 
nonservice-connected pension purposes.  Additional 
evidentiary development and due process are needed prior to 
further disposition of this claim.  

A.  Due process

When a claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him a statement of the case 
that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1999).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the appellant was deficient, 
in that citation to the diagnostic codes applicable to the 
appellant's nonservice-connected disorders (i.e., Diagnostic 
Codes 5003, 5280, 5292, 7813, 7819, and 8100) were not 
provided.  It is necessary to rate all of the appellant's 
nonservice-connected disabilities, and the supplemental 
statement of the case must include citation to the pertinent 
diagnostic codes for these disabilities.  Accordingly, after 
the development is undertaken on remand and the claim has 
been readjudicated, a complete and informative supplemental 
statement of the case must be prepared and provided to the 
appellant and his representative, and an appropriate period 
for response allowed. 

B.  Evidentiary development

The appellant should be afforded appropriate VA examinations 
on remand in order to determine the severity of all of his 
current disabilities, particularly as to the effect of such 
disabilities on employability.  Such examinations are 
necessary in this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).  The appellant was provided VA examinations in 1997; 
however, it is necessary that additional examinations be 
conducted in order to assess the current status of his 
disabilities.  He allegedly suffered a stroke in 1998, which 
he claims has disabled him, and he has not been provided 
appropriate examinations for this condition.  

Also, the appellant has an additional disability that has not 
yet been rated by the RO.  As noted above, he maintains that 
he is unemployable due to a stroke.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, and 4.17 (1999) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.").  Although the RO reevaluated the appellant's 
claim in 1998, a disability rating was not assigned for this 
condition.

While this claim is in remand status, the RO should ensure 
that all of the appellant's VA treatment records have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should request the appellant's 
medical records from the VA Medical Center in Jackson for all 
treatment since May 1998.

C.  Readjudication

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1999).  Either (1) the 
appellant must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
appellant must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1999); Brown, 2 Vet. App. at 
446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
rating could have been assigned on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2) should have been considered).

In its evaluation of the appellant's claim, the RO did give 
consideration to both the objective and subjective standards.  
Following development on remand, the RO must again give 
consideration to both standards for evaluating permanent and 
total disability.  In addition, in the course of adjudicating 
a claim for pension, the RO must make determinations as to 
whether any of the disabilities in question are the result of 
the appellant's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17a (1999).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete treatment 
records from the VA Medical Center in 
Jackson for all outpatient treatment and 
hospitalization from May 1998 to the 
present.  

2.  Provide the appellant an opportunity 
to submit an up-to-date Employment 
Statement.

3.  After obtaining the appellant's VA 
records, schedule him for appropriate VA 
examinations in order to evaluate all of 
his previously diagnosed disorders.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiners 
prior to the examinations.

Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
(1) chronic recurrent low back pain 
secondary to degenerative joint disease 
of the lumbar spine; (2) skin disorders, 
including tinea pedis and onychomycosis; 
(3) foot disorders, including calluses 
and hallux valgus; (4) neurological 
disorders, including headaches and 
transient neurological deficits; and (5) 
any other disorders noted in connection 
with the examination.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to evaluate the above 
disorders fully.  The examiners should 
provide a clear description of the 
manifestations attributable to the 
nonservice-connected disorders.  

(a) Orthopedic conditions:  Evaluation of 
the appellant's lumbar spine and foot 
disorders should include range of motion 
testing.  All ranges of motion should be 
reported in degrees.  The examiner should 
indicate what is considered normal range 
of motion for the lumbar spine.  All 
functional limitations are to be 
identified, and, if the residuals are 
characterized by pain, the examiner(s) 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare-ups.  If there is 
neurological impairment, it should be 
fully described.

(b) Skin conditions:  The examiner should 
describe the location, extent, and 
characteristics of the appellant's skin 
disorders, to include information as to 
symptoms such as exfoliation, exudation, 
itching, lesions, or disfigurement.

(c) Neurological disorders:  The examiner 
should elicit information as to the 
frequency, duration, and severity of the 
appellant's headaches, to include whether 
any attacks are prostrating and, if so, 
to what extent.  The examiner should 
fully describe any residuals from the 
appellant's transient neurological 
deficit, to include symptoms such as 
weakness or numbness.

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

4.  Ensure that all of the above 
development actions have been conducted 
and completed in full.  In particular, 
the RO should review the examination 
reports to verify that they include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  Thereafter, readjudicate the appellant's 
claim for nonservice-connected pension, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  Consider each 
of the appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  

If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative an adequate supplemental 
statement of the case, which includes 
citation to diagnostic codes applicable 
to each of the appellant's nonservice-
connected conditions (i.e., Diagnostic 
Codes 5003, 5280, 5292, 7813, 7819, 8100, 
and any additional diagnostic codes 
pertinent to disabilities rated upon 
remand).  The SSOC must discuss the 
appellant's disabilities in terms of both 
the unemployability standard and the 
average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, and 4.17 (1999).  Whether 
referral for consideration of an 
extraschedular rating is appropriate 
should be discussed.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

